Exhibit 10.13

The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.

 

    

Salary
Multiplier

Rate

     Termination
Period
(Section 1(a))     

Change of Control

Continuation
Period

(Section 2)

       (Section
4(a)(4))        

Blake W. Krueger

     3         3 years         36 months   

Kenneth A. Grady

     2         2 years         24 months   

Donald T. Grimes

     2         2 years         24 months   

Pamela L. Linton

     2         2 years         24 months   

James D. Zwiers

     2         2 years         24 months   